Citation Nr: 0430225	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  02-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for depressive 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2001 and November 2002 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).

In addition, it is noted that in an October 2002 appeal (VA 
form 9), the veteran raised the issue of service connection 
for post-traumatic stress disorder.  This matter has not been 
adjudicated by the RO and is referred back to the RO for 
appropriate action. 

REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred on November 9, 2000 when the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for his claims to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.  The RO should specifically 
inform the veteran what actions it will take, what actions 
the veteran needs to take and should also inform him that he 
should submit all available evidence.

The record indicates that the veteran has filed a claim for 
Social Security Disability benefits, and has been awarded 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim.  In addition, the 
veteran has indicated he is still receiving treatment at the 
VA Medical Center (VAMC) in San Juan, Puerto Rico.  Decisions 
of the Board must be based on all of the evidence that is 
known to be available.  38 U.S.C.A. § 5103(A) (West 2002).  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994). 

The Board also finds that an additional examination for the 
veteran's hypertension is required.  While an examination was 
conducted and the examiner concluded that the hypertension 
was not caused by the service connected diabetes, the 
examiner failed to address the question of whether the 
diabetes has aggravated the veteran's hypertension.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claims to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claims.  

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

3.  The RO should obtain all available 
treatment records of the veteran from the 
VAMC in San Juan, Puerto Rico, dated from 
January 2001 to the present.  If no such 
records are available the RO should 
obtain written confirmation of that fact.

4.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran's service connected 
diabetes mellitus has caused his 
hypertension to become worse.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  The examiner should specifically 
review the veteran's medical history and 
offer a opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
diabetes mellitus has caused the 
hypertension to become more severe.  A 
complete rationale for any opinion 
offered should be included.

5.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




